DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayoshi et al. (US Patent, 6,337,258, hereinafter referred to as “Nakayoshi”).
Nakayoshi disclose the semiconductor method as claimed.  See figures 1-20, and corresponding text, where Nakayoshi teaches, in claim 1, a substrate processing method, comprising: 
(21), which has a first main surface to which a protection tape (26) is attached, from a side of a second main surface thereof, which is opposite from the first main surface (figure 10; col. 8, lines 55-64); and 
transferring, by using a transfer device, the substrate in a state that an electrostatic supporter (60) configured to be attracted by an electrostatic attraction force is connected to the side of the second main surface of the substrate after being processed in the processing of the substrate, wherein in transferring of the substrate, the transfer device is configured to transfer the substrate by attracting the electrostatic supporter (60) (figures 17 and 18; col. 11, lines 22-33). 

Nakayoshi teaches, in claim 2, further comprising: 
thinning the substrate (21) by grinding the second main surface (figure 10; col. 8. lines 55-67); 
connecting, after the thinning of the substrate, the electrostatic supporter (60) to the second main surface of the substrate (21) after being thinned in the thinning of the substrate (figure 10; col. 11, lines 18-33); transferring, after the thinning of the substrate (21), the substrate (21) to which the electrostatic supporter (60) is connected in the connecting, after the thinning of the substrate (figure 10; col. 8, lines 55-67), of the electrostatic supporter (60), while attracting the substrate (21) by the transfer device via the electrostatic supporter (60) (figures 17 and 18; col. 11, lines 22-33); and 
separating, after the thinning of the substrate, the electrostatic supporter (60) from the substrate (21) after the substrate is transferred to a preset position in the transferring, after the thinning of the substrate, of the substrate, wherein the processing (21) comprises the transferring, after the thinning of the substrate, of the substrate (figures 19A and 19B; col. 11, lines 57-67; col. 12, lines 1-7). 

Nakayoshi teaches, in claim 3, further comprising: 
Dicing (24) the substrate (21) from the side of the second main surface (figure 8; col. 8, lines 24-54); 
connecting, after the dicing of the substrate, the electrostatic supporter (60) to the second main surface of the substrate (21) after being diced in the dicing of the substrate (21) (figures 17 and 18; col. 11, lines 25-33); 
transferring, after the dicing (24) of the substrate (21), the substrate to which the electrostatic supporter (60) is connected in the connecting, after the dicing of the substrate, of the electrostatic supporter (60), while attracting the substrate by the transfer device via the electrostatic supporter (figures 17 and 18; col. 11, lines 22-33); and 
separating, after the dicing of the substrate, the electrostatic supporter (60) from the substrate (21) after the substrate is transferred to a preset position in the transferring, after the dicing of the substrate, of the substrate, wherein the processing of the substrate comprises the dicing of the substrate, and the transferring of the substrate comprises the transferring, after the dicing of the substrate, of the substrate (figures 19A and 19B; col. 11, lines 57-67; col. 12, lines 1-7). 

Nakayoshi teaches, in claim 4, further comprising: 
(24) the substrate (21) from the side of the second main surface (21’) figure 8; col. 8, lines 24-54); connecting, after the dicing (24) of the substrate (21), the electrostatic supporter (60) to the second main surface of the substrate (21) after being diced in the dicing of the substrate (figures 17 and 18; col. 11, lines 22-33); 
transferring, after the dicing of the substrate, the substrate to which the electrostatic supporter is connected in the connecting, after the dicing of the substrate, of the electrostatic supporter, while attracting the substrate by the transfer device via the electrostatic supporter (figures 17 and 18; col. 11, lines 22-33); 
separating, after the dicing (24) of the substrate (21), the electrostatic supporter (60) from the substrate after the substrate is transferred to a preset position in the transferring, after the dicing of the substrate, of the substrate (figures 9 and 10; col. 8, lines 55-64); thinning the substrate by grinding (28) the second main surface from which the electrostatic supporter (60) is separated in the separating, after the dicing of the substrate, of the electrostatic supporter (figures 19A and 19B; col. 11, lines 57-67; col. 12, lines 1-7); 
connecting, after the thinning of the substrate, the electrostatic supporter (60) to the second main surface of the substrate after being thinned in the thinning of the substrate (figures 17 and 18; col. 11, lines 22-33); 
transferring, after the thinning of the substrate, the substrate to which the electrostatic supporter is connected in the connecting, after the thinning of the substrate, of the electrostatic supporter, while attracting the substrate by the transfer device via the electrostatic supporter (figures 17 and 18; col. 11, lines 22-33); and 


Nakayoshi teaches, in claim 5, further comprising: 
mounting the substrate (21) to a frame (43) from the side of the second main surface of the substrate with an adhesive tape (42) therebetween (figures 14A-14D; col. 10, lines 25-58); and peeling the protection tape (26) off the substrate (21) which is mounted to the frame (43) in the mounting of the substrate (figures 14A-14D; col. 10, lines 25-58). 

Nakayoshi teaches, in claim 6, further comprising: 
irradiating, prior to the peeling of the protection tape, an ultraviolet ray to the protection tape which is attached to the first main surface of the substrate, wherein, in the irradiating of the ultraviolet ray, the substrate is supported by the electrostatic supporter connected to the second main surface of the substrate (col. 10, lines 37-49).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        February 19, 2022
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898